Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 6, 1993, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Torres, 176 AD2d 417). Balletta, J. P., O’Brien, Altman and Krausman, JJ., concur.